ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Raytheon Company and Raytheon                )       ASBCA Nos. 61136, 61137
 Missile Systems                             )                  61138, 61139
                                             )
Under Contract No. W15P7T-07-C-P207 et al.)

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     John W. F. Chesley, Esq.
                                                     Erin N. Rankin, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas
                                                      DCMA Chief Trial Attorney
                                                     Stephen R. Dooley, Esq.
                                                     Alexander M. Healey, Esq.
                                                     Cara A. Wulf, Esq.
                                                      Trial Attorneys
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                             ORDER OF DISMISSAL

       The dispute which is the subject of these appeals having been settled in
accordance with the parties' settlement agreement, received by the Board on 8 May
2017, the appeals are hereby dismissed with prejudice.

      Dated: 24 May 2017


                                                 c
                                                  dministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61136, 61137, 61138,
61139, Appeals of Raytheon Company and Raytheon Missile Systems, rendered in
conformance with the Board's Charter.

      Dated:

                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                         2